Title: From George Washington to Major General Horatio Gates, 24 April 1778
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Valley Forge 24 April 1778

It being indispensibly necessary that some general plan of operation should be settled for the present Campaign; and perceiving that Congress have been pleased to appoint you to command on the North River—I am to request, if you should not find it too inconvenient, that you will make a digression from your route thither, and favor me with a call at this Camp, that we may enter upon a discussion of the point, and form some general System. The propriety of this measure, particularly at this advanced period, will be so obvious to you, that it is unnecessary to add upon the subject. I am Sir yr most obt Servt

Go: Washington

